On consideration whereof the court find that there is error in the record and judgment of the court of common pleas, and that the circuit court erred in affirming the said judgment of the court of common pleas.
The records of former action introduced • in evidence upon the trial in the common pleas were not sufficient-to create an estoppel, not being records in cases between these said parties, and aside from the records the question as to the existence of the street should have been submitted to the jury upon the testimony. It is therefore ordered and adjudged that the judgment of the circuit court, and also the judgment of the court of common pleas in this case be and and the same are hereby reversed at the costs of said defendant in error. It is further ordered and considered that said plaintiff in error recover from said defendant in error its costs herein expended, and that said defendant in error pay the costs by him made, and in default that execution issue therefor, and that this cause be remanded to the court of common pleas of Ottawa county for a new trial and proceedings according to law.